Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-27 and 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. (US 20170063161) in view of Hu et al. (US 9,124,113)
With respect to claim 26-27 and 37-38 Sugiyama teaches An apparatus for receiving wireless power, comprising: a secondary coil (312) configured to wirelessly receive an induced power having an AC voltage from a primary coil (242) of a contactless power transfer unit (see Fig .1-3); a converting unit (330) configured to: receive the induced power from the secondary coil, convert the induced power having the AC voltage to an output power having an output DC voltage, and provide the output power having the output DC voltage to an electric load (paragraph 0041); a sensor (380) electrically coupled to the electric load and configured to sense the output DC voltage across the electric load; a transceiver (370) configured to communicate a voltage signal to a corresponding transceiver of the contactless power transfer unit, the voltage signal representative of the sensed output DC voltage across the electric load (paragraph 0046), including at least one switch (325) electrically coupled the converting unit; and a controller (375) electrically coupled to the sensor and the switching unit, the controller configured to: control the at least one switch to regulate the output power (control voltage level to prevent overvoltage) based, at least in part, on a comparison (see comparator paragraph 0044) of the sensed output DC voltage across the electric load, and AMENDMENT AND RESPONSE UNDER 37 CFR § 1.111Page 3Application Number: 16/880,712Dkt: 285990-US-8 Filing Date: May 21, 2020cause the at least one switch to decouple (see paragraph 0043, further see shorting the reception coil, paragraph 0091) the converting unit when the sensed output DC voltage exceeds a threshold value (paragraph 0044). Sugiyama does not detail the comparator or the reference voltage used in comparison. Hu teaches the known use of a comparator include the use of a reference voltage (col. 5 lines 5-10, col. 4 line 65) in connection with a comparator and controlling a switching unit. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Sugiyama to try a reference voltage, if in fact such a teaching is not inherent in the comparator of Sugiyama as a known alternative in insuring the voltage level is accurately compared against a predetermined value.
	With respect to claim 36 Sugiyama teaches the electric load includes a battery of a vehicle (paragraph 0028, 0041).
Claims 28, 32-35, 39 and 43-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. (US 20170063161) in view of Hu et al. (US 9,124,113) in view of Kim et al. (US 20140346888)
With respect to claims 28 and 39 Sugiyama teaches the transceiver however does not teach the use of a reset signal. Kim teaches a reset signal (paragraph 0052 and 0081) from the corresponding transceiver of the contactless power transfer unit, and wherein the reset signal causes a controller to enable the supply of output power via the converting unit to the electric load in response to processing the reset signal. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Sugiyama to try a reset signal for the benefit of insuring wakeup and power connection are correctly established.
With respect to claims 32-35 and 43-46 Sugiyama teaches the transceiver the voltage signal communicated by however does not teach adjusting a switching frequency of a transmitter-side converting unit of the contactless power transfer unit based on the voltage signal representative of the output DC voltage across the electric load.  Kim teaches (paragraph 0037) adjusting a switching frequency of a transmitter-side converting unit of the contactless power transfer unit based on the voltage signal representative of the output DC voltage. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Sugiyama to try adjusting the switching frequency for the benefit of insuring proper power is maintained at the load.
With respect to claim 47-48 Sugiyama teaches the use of an overvoltage however does not teach the upper and lower thresholds. Kim teaches the output DC voltage across the output power supplied to the electric load based is between (paragraph 0048 a first threshold value (3v) and a second threshold value (10v). It would have been obvious to one having ordinary skill in art at the time of the invention to modify Sugiyama to use an upper and lower threshold as seen in Kim for the benefit of eliminating abnormal power levels from being supplied to the load. 
Claims 29-31, and 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. (US 20170063161) in view of Hu et al. (US 9,124,113) in view of Agostinelli et al. (US 20150349538)
With respect to claims 29 and 40 Sugiyama teaches the use of a DC converter (paragraph 0042) however does not details the connection to the controller or the details of the modulation of the DC converter.  Agostinelli teaches the known use of a DC converter (154) and controller (110) for determining the duty cycle. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Sugiyama to include a DC converter and control thereof for the benefit of insuring the load is supplied with the proper voltage.
With respect to claims 30 and 41 Sugiyama teaches the use of a DC converter (paragraph 0042) however does not detail the connection to the controller or the details of the modulation of the DC converter. Agostinelli teaches the known use of a DC converter (154) and controller (110) for determining the duty cycle. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Sugiyama to include a DC converter and control thereof for the benefit of insuring the load is supplied with the proper voltage. Agostinelli does not detail the use of a diode. Diodes are a well-known element in a switching unit controlling voltage. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Sugiyama to include a diode for the benefit of insuring voltage level is not exceeded across the switch.
With respect to claim 31 and 42 Sugiyama as modified above however does not teach the use of look-up table. Look up tables are a well-known means of quickly determining a control loop. It would have been obvious to one having ordinary skill in art at the time of the invention to try the use of a look-up table that indicates the duty cycle corresponding to different output DC voltages. It would have been obvious to one having ordinary skill in art at the time of the invention to further modify Sugiyama to try a look-up table for the benefit of quickly adjusting the control loop of the converter.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921. The examiner can normally be reached Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/Primary Examiner, Art Unit 2836